Reversed and Remanded; Memorandum                   Opinion    and    Concurring
Memorandum Opinion filed May 27, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00761-CV

     KATHERINE MILLIKEN AND CHARLES MULHALL, Appellant
                                        V.
                           LUCY TUROFF, Appellee

                   On Appeal from the 334th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-16699

    CONCURRING MEMORANDUM OPINION
      I join in the court’s opinion but add these comments.

      Ms. Turoff’s counsel, Michael West, attempted to prove the reasonableness
and necessity of attorney’s fees using the same type of testimony that lawyers have
employed and courts have affirmed for decades. Unfortunately for Turoff, three
months before the remanded bench trial to determine fees, the Supreme Court of
Texas ruled that the traditional, tried and true method of proving attorney’s fees
was no longer sufficient.

      For many years, testimony about an attorney’s experience, the total amount
of fees, and the reasonableness and necessity of the fees complied sufficiently with
Arthur Anderson to support an attorney’s fee award. Such testimony about fees
was labeled as the “traditional” method. See Rohrmoos Venture v. UTSW DVA
Healthcare, LLP, 578 S.W.3d 469, 490 (Tex. 2019). In Rohrmoos, the Supreme
Court of Texas noted that many courts of appeals had recently affirmed fee awards
with just such evidence. See id. at 496. Indeed, in Garcia v. Gomez, the high court
held that evidence of an attorney’s experience, amount of fees and reasonableness
and necessity, while “lacking in specifics,” was nevertheless “some evidence of a
reasonable fee” and affirmed a fee award. See 319 S.W.3d 638, 642 (Tex. 2010).
As recently as 2017, the Supreme Court of Texas relied on Garcia and affirmed
another fee award using the similar evidence that was “lacking in specifics,” but
sufficient. See Kinsel v. Lindsey, 526 S.W.3d 411, 427 (Tex. 2017).

      In 2012, the Supreme Court of Texas introduced the loadstar method of
determining reasonableness and necessity of an attorney’s fee award. See El Apple
I, Ltd. v. Olivas, 370 S.W.3d 757 (Tex. 2012). Thereafter, “questions surfaced”
whether the loadstar method was required in all fee shifting applications or just
when certain state statutes that mandated application of the loadstar method.
Rohrmoos, 578 S.W.3d at 495. Indeed, even after El Apple, courts of appeals
continued to uphold attorney’s fee award based on the traditional approach. See,
e.g., Venture v. UTSW DVA Healthcare, LLP, 559 S.W.3d 155 (Tex. App.—Dallas
2015), affirmed in part and reversed in part by Rohrmoos Venture v. UTSW DVA
Healthcare, LLP, 578 S.W.3d 469 (Tex. 2019); Jeff Kaiser, PC v. State, No. 03-
15-00019-CV, 2016 WL 1639731, at *5 (Tex. App.—Austin Apr. 20, 2016, pet.
denied) (mem. op.); Jimoh v. Nwogo, 2014 WL 1875825, at *9 (Tex. App.—

                                         2
Houston [1st Dist.] Dec. 23, 2014, no pet.) (mem. op.); Ferrant v. Graham Assocs.
Inc., No. 02-12-00190-CV, 2014 WL 1875824, at *9 (Tex. App.—Fort Worth May
8, 2014, no pet.) (mem. op.); Metroplex Mailing Services, LLC v. RR Donnelly &
Sons Co., 410 S.W.3d 889, 900 (Tex. App.—Dallas 2013, no pet.).

      In April 2019, the Supreme Court of Texas made clear that the loadstar
method is “to apply to any situation in which an objective calculation of reasonable
hours worked times a reasonable rate can be employed.” Rohrmoos, 578 S.W.3d at
498. Thus, the Supreme Court mandated that sufficient evidence includes, at a
minimum, “evidence of (1) particular services performed, (2) who performed those
services, (3) approximately when the services were performed, (4) the reasonable
amount of time required to perform the services, and (5) the reasonable hourly rate
for each person performing such services.” Id. However, this case was tried three
months later, in July 2019, and Turoff failed to introduce the evidence mandated
by Rohrmoos.

      The law is now settled that the old way of proving attorney’s fees is no
longer sufficient.




                                      /s/       Randy Wilson
                                                Justice

Panel consists of Chief Justice Christopher and Justices Spain and Wilson.




                                            3